Citation Nr: 0826445	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a poliomyelitis 
with right lower extremity shortening and musculature atrophy 
and a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1948 and from August 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran provided 
testimony during a June 2008 hearing at the RO before the 
undersigned.


FINDINGS OF FACT

1.  A right hip disorder was not manifest in service and is 
unrelated to service.  

2.  The RO denied service connection for a back disorder in 
July 1960 and June 1990.  The veteran did not appeal.

3.  Since the June 1990 decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
for service connection for a back disorder has not been 
received.  

4.  The RO denied service connection for residuals of polio 
right lower leg in July 1960 and July 1988.  The veteran did 
not appeal.

5.  Since the July 1988 decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
for service connection for residuals of polio right lower leg 
has not been received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The June 1990 RO decision denying service connection for 
a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

3.  The criteria to reopen the claim for service connection 
for a back disorder are not met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4.  The July 1988 RO decision denying service connection for 
residuals of polio right lower leg is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

5.  The criteria to reopen the claim for service connection 
for residuals of polio with right lower extremity shortening 
and musculature atrophy are not met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a September 
2006 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The notice 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning reopening the claim for service connection for a 
back disorder, was provided, as was the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning 
effective date and degree of disability.  The notice required 
by Kent concerning reopening the claim for service connection 
for residuals of polio was not provided.  However, in March 
and August 2007, the veteran argued that his polio was 
aggravated by his service, demonstrating actual knowledge of 
the reasoning for the prior denial of his claim and of what 
evidence was necessary to show entitlement.  Therefore, the 
deficiency in the notice was not prejudicial. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the veteran.   Social Security Administration 
records are no longer available according to a July 2002 
communication.  Concerning the claims for service connection 
for a back condition and poliomyelitis, new and material 
evidence has not been received.  Accordingly, VA examinations 
are not required.  A VA examination is not necessary for the 
right hip claim because, as discussed below, the record does 
not demonstrate that the veteran suffered an injury in 
service or continuity of symptoms after service.  
38 C.F.R. § 3.159.  VA has satisfied its assistance duties.



Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Prior unappealed RO rating decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Claims are to be 
reopened when new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 
(2007) provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 


Factual background

Records from the veteran's first period of service show that 
he sprained his right ankle in November 1946.  
Musculoskeletal evaluation was normal on separation 
examination in February 1948.

In June 1949, between the veteran's two periods of active 
duty, he was diagnosed as having deformity of the right ankle 
with inversion of the ankle joint and eversion of the 
metatarsals and phalanges, and atrophy of the calf muscles of 
the right leg.

On service examination in December 1950, no musculoskeletal 
defects were noted.  A clinical record dated from March to 
July 1951 showed that the veteran had poliomyelitis at the 
age of 7 with resultant atrophy of the muscles of his right 
leg.  He had done well most of his life in spite of the 
weakness of his leg.  Occasionally, after exceptionally long 
periods on his feet, he developed pain in his right leg and 
back, but nevertheless was able to do duty satisfactorily 
from 1946 to 1948.  In October 1950, the veteran tripped on a 
prop stand and since that time, he believed that he had more 
pain in his leg.  The pain was in the upper thigh and calf.  
It was noted that the veteran had desired to have surgery on 
his leg, but this was refused.  Since he had been refused the 
operation, he became a frequent visitor complaining of pain 
in his leg and back.  Medical officers felt that the veteran 
was attempting to prove aggravation of his condition by 
military service; however, medical officers were convinced 
that no aggravation had occurred.  Physical examination 
revealed obvious atrophy of the right lower limb, as well as 
7/8 inch shortening.  There was lumbar scoliosis to 
compensate for the leg shortening.  X-rays of the lumbosacral 
spine showed no evidence of bone or joint pathology.  The 
diagnosis was atrophy, muscular, myelopathic, right tibialis 
anticus and posticus and flexor digitorum longus and brevis, 
existed prior to service.  

Separation examination in July 1951 showed atrophy, muscular, 
right gastrocnemius, and atrophy, muscular myelopathic, right 
tibialis anticus and posticus and flexor digitorum longus and 
brevis, existed prior to service.  It was also noted that the 
veteran had a back injury in 1950; however, clinical 
evaluation of the spine was normal.  The examiner indicated 
that the veteran had poliomyelitis in 1936, anterior 
paralysis of the right lower leg with foot drop, absence of 
knee jerk and Achilles.  

In December 1959, the veteran claimed service connection for 
a low back and right leg disorder.  He stated that he fell 
off the wing of an airplane in 1950 and subsequently slipped 
on grease.  He said that he injured the base of his spine and 
that the injury affected his right leg.

After service, a myelogram of the veteran's lumbar spine in 
February 1960 was normal.  In a June 1960 letter, the 
veteran's employer stated that the veteran was treated for 
pain across the lumbar region on June 30, 1949; pain across 
the lower back, contusion of the lumbar region, on August 3, 
1950; and pain across the lower back, strain and sprain 
lumbar region, on June 24, 1953.

The veteran was afforded a VA examination in March 1960.  He 
stated that he injured his back in July 1959 when swinging a 
bag of gravel off a roof.  He complained of back pain.  The 
examiner noted that the veteran had a back injury during 
service in 1950.  The diagnosis was residuals of 
poliomyelitis, old, existed prior to service, manifested by 
right leg involvement, sciatic nerve syndrome not found, 
history of back injury in 1950.  

In June 1960, the RO denied the veteran's claim for back 
disability and residuals of poliomyelitis.  The RO noted that 
the veteran sprained his ankle during his first period of 
service, which healed uneventfully, with no residuals of any 
disabilities noted on separation examination.  The RO also 
noted the diagnosis of scoliosis, but indicated that there 
was no finding of a back disability per se and that the 
separation examination disclosed no evidence of a back 
disability.  The RO found that the residuals of polio were 
established to have existed prior to service with no 
aggravation during service.  The RO also found that there was 
a questionable diagnosis of a back disorder (herniated disc); 
regardless, it could not be related to the incident during 
October 1950.  The veteran was notified of this decision and 
of his appellate rights.  He did not appeal.

In May 1988, the veteran sought to reopen his claim for 
service connection for a right leg disorder.  He provided 
additional evidence, including a July 1980 examination report 
showing persistent low back and right leg pain, with a 
diagnosis of polio atrophy, right leg.  The veteran also 
provided August 1972 and October 1972 letters from Jerome I. 
Cohen, M.D. and Irving P. Ratner, M.D. indicating treatment 
for the right lower extremity.  The veteran had surgery for a 
post polio deformity of his right foot.  Also provided was a 
letter from Bernard Blank, M.D. stating that the veteran had 
amputation of the toes of the left foot with a compensatory 
lumbar curve.  It was noted that the veteran had lumbar 
scoliosis, amputation of the toes, and polio and difficulty 
walking because of atrophy of the muscles of the right leg.  

The veteran was privately treated for back and right leg and 
hip pain in December 1979.  The diagnosis was myositis due to 
previous injury.  September 1980 X-rays showed a small degree 
of rotational imbalance of the lumbar vertebral bodies, but 
no scoliosis.  Private records in 1982 showed treatment for 
back problems, including dorso-lumbar scoliosis.

Records from the veteran's Discharge Review Board were also 
associated with the claims folder.

In July 1988, the RO found that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for residuals of polio, right leg.  The RO found 
that the new evidence did not show aggravation of the 
veteran's right leg disorder.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
August 15, 1988.  He submitted a notice of disagreement later 
that month, and the RO issued a statement of the case in 
October 1988.  

At a hearing at the RO in November 1988, the veteran stated 
that he wanted to withdraw his appeal as to the issues of new 
and material evidence to reopen a claim for service 
connection for poliomyelitis, and instead submit a claim for 
service connection for a low back disorder.  He testified 
that he fell on his back during service, that this caused a 
serious amount of injury, and had been a chronic condition 
since that time.  

In a November 1988 statement, Dr. Blank stated:  " . . . in 
our opinion, it is entirely probable that the injury [the 
veteran] suffered to his back while in the service could have 
aggravated the pre-existing condition of Polio."

In a June 1990 rating decision, the RO found that new and 
material evidence had not been presented to reopen the 
veteran's claim of service connection for a back disorder.  
The RO noted that the veteran's claimed continuity of back 
pain since service was not shown by the available evidence of 
record.  The veteran was notified of this decision and of his 
appellate rights.  He did not appeal.

In August 2006, the veteran submitted a claim for service 
connection for right ankle, right hip, and spine disorders.  
In support of his claim, he provided copies of some of his 
service medical records, as well as some additional service 
medical records.  The additional service medical records 
showed that on November 7, 1950, the veteran recently tripped 
and fell and injured his leg in which he had a "touch of 
paralysis" since he was 7 years old.  Examination showed 
atrophy and shortening of the right leg.  He had persistent 
complaints on November 14 and 21, 1950.  On November 14, it 
was believed that his main trouble was a matter of 
motivation.  On December 13, 1950, the veteran complained of 
a backache.  

VA treatment records dated in 2006 showed assessments of 
right ankle pain and back/hip pain, as well as status post 
polio at age 7.  There were findings of right lower extremity 
shortening.  X-rays showed right ankle and right hip 
arthritis, as well as degenerative disc disease of the lumbar 
spine.  The veteran also submitted photographs of his 
extremities.  The veteran told VA physicians in March and 
April 2006 that a fall which occurred while he was in his 
second period of service aggravated his polio.  He told 
another VA physician in June 2006 that his polio was 
aggravated in World War II.

In a statement dated in July 2007, the veteran stated that he 
had musculoskeletal defects that were aggravated by his fall 
in service.  The veteran testified in June 2008 that he 
sprained his right ankle during his first period of service, 
and that he had continued to have problems with his ankle, 
including from about a month or two after discharge from his 
second period of service.  The veteran also described his 
in-service back injury.  He stated that he hurt his hip as a 
result of this injury, as well, and that he continued to have 
hip problems after service.


Analysis

Right hip

Service medical records do not show disease, injury, or 
treatment of the right hip.  In November 1950, the veteran 
reported that he fell and injured his leg, but made no 
mention specifically of his hip; nor were there any abnormal 
findings reported as to his hip.  Additionally, there were no 
abnormal findings concerning the right hip reported on 
service discharge examination in July 1951.  No hip disorder 
was complained of or found on VA examination in March 1960.  
After service, a December 1979 private medical record shows a 
complaint of back, right leg, and hip pain.  The examiner 
diagnosed myositis secondary to previous injury.

A January 2006 VA medical record shows degenerative right hip 
change.  An April 2006 VA X-ray indicates that the veteran 
had minimal degenerative changes of his right hip which were 
normal for his age.  

The veteran testified in June 2008 that he injured his right 
hip in service and that he had hip problems that continued 
after service.  Over the years, he had had heating pads, Ben 
Gay, and massages for his hip.  No doctor had ever related 
current hip problems to service.  

The Board finds that the veteran's statements that he injured 
his right hip in service and had continuing symptoms since 
that time not to be credible.  The first medical evidence 
showing treatment for right hip pain was in December 1979, 
approximately 28 years following the veteran's separation 
from service.  While the service medical records show that 
the veteran fell in November 1950, he made no mention of his 
right hip at that time or at any time during service.  There 
were no complaints or abnormalities concerning the right hip 
during service, including on separation examination in July 
1951.  These records made contemporaneous to service are 
found to carry more weight that the veteran's statements made 
in conjunction with his claim many years later.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  Further, though the veteran 
stated that he has suffered from right hip symptoms since 
service, there are numerous medical records dated prior to 
1979, none of which reference his right hip.  It strains 
credibility that despite so many medical appointments, he 
would not have mentioned hip pain that reportedly persisted 
since 1950.    

While a private doctor diagnosed myositis secondary to 
previous injury in December 1979, the Board is not bound to 
accept this opinion, in light of its determination that the 
veteran did not suffer an injury to his right hip during 
service.

The preponderance of the evidence indicates that there was no 
right hip injury in service and that the veteran's current 
right hip disorder was not manifest in service and is 
unrelated to service.  It also shows that right hip arthritis 
was not manifest to a degree of 10 percent within a year of 
service separation.  In light of the above, service 
connection is not warranted for a right hip disorder.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  See   38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Back disorder

The RO denied service connection for back disorder in July 
1960.  The RO noted the diagnosis of scoliosis, but indicated 
that there was no finding of a back disability per se and 
that the separation examination disclosed no evidence of a 
back disability.  The RO found that there was a questionable 
diagnosis of a back disorder (herniated disc); regardless, it 
could not be related to the incident during October 1950.  
The veteran was notified of this decision and of his 
appellate rights by letter dated that month.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran applied to reopen a claim in November 1988.  In a 
June 1990 decision, the RO found new and material evidence 
had not been received to reconsider service connection for 
back injury.  Claimed continuity of treatment for back pain 
since service was not shown by the evidence.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated in July 1990.  He did not appeal.  Thus, the 
rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

As noted above, evidence obtained since the June 1990 RO 
decision includes a copy of a December 1950 service medical 
record which had not previously been considered.  It shows 
that the veteran was complaining of back ache.  Duplicates of 
other service medical records previously considered were also 
received.  A January 2006 VA medical record shows 
degenerative disc disease of the lumbar spine and a scoliosis 
to the right.  A March 2006 VA medical record shows an 
impression of increasing low back joint pain of uncertain 
etiology.  

The veteran testified in June 2008 that he fell on his spine 
in service and that is where the trouble started.  An x-ray 
in service was normal, he stated, but he had continuing back 
problems after service.  

New and material evidence has not been received to reopen the 
claim for service connection for back condition.  The one 
copy of the December 1950 service medical record which had 
not previously been considered, showing back ache, is not new 
and material because a March to July 1951 narrative summary 
had previously indicated that the veteran had tripped on a 
prop stand in October 1950 and had subsequently been treated 
for back pain, and the July 1951 service discharge 
examination had previously indicated that he had had a back 
injury in 1950.  Therefore, this evidence is cumulative, as 
it was established at the time of the prior RO decisions that 
the veteran fell during service and had back pain.  The Board 
also points out that it appears that these were records that 
VA could not have obtained at the time of its prior decisions 
in July 1960 and June 1990.  See 38 C.F.R. § 3.156(c)(2).  
The RO requested the veteran's service medical records in May 
1960 and again in June 1988, but these specific records were 
not provided by the service department.  Rather, they appear 
to have been in the veteran's possession and were submitted 
by him in September 2006.  Copies of the veteran's other 
service medical records were of record in June 1990 and are, 
therefore, not new.  

Further, the additional medical evidence showing that the 
veteran suffers from a current low back disorder are 
cumulative and not new, as it had been shown that the veteran 
had a post-service back disability in June 1990.  Further, 
none of the additional medical evidence is material, as it 
does not relate any current back disability with the 
veteran's service.  

The veteran's contentions that his back disability is somehow 
related to his active service are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the RO in 1990, and are basically cumulative and 
not new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Medical records that do not mention a back disorder, even if 
new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

None of the additional medical evidence submitted in this 
case shows that the veteran's current back disorder had its 
onset during active service or is related to an in-service 
disease or injury, or that arthritis of the spine was 
manifest within one year of service separation.  

Accordingly, the Board finds that the evidence received 
subsequent to June 1990 is not new and material and does not 
serve to reopen the veteran's claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

Poliomyelitis

The RO denied service connection for residuals of polio right 
lower leg in July 1960 and July 1988.  The veteran did not 
appeal those decisions, and so they became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
The veteran applied to reopen in August 2006.  In order to 
reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108 (West 2002).  

The Board notes that when the veteran submitted his claim in 
August 2006, he asked for service connection for as right 
ankle disorder.  In December 2006, the RO denied a petition 
to reopen a claim for service connection for poliomyelitis 
with right lower extremity shortening and musculature 
atrophy.  However, the statement of the case in July 2007 
characterized the issue as service connection for a right 
ankle disorder.  Regardless, the claim o appeal is based upon 
the same factual basis as the original claim that was denied 
in July 1960, and again in July 1988.  At the time of the 
July 1960 rating decision, the RO noted that the veteran 
sprained his ankle during his first period of service.  As 
such, it is appropriate for the Board to consider this claim 
as a request to reopen the previously denied claim.  See 
Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008).

At the time of the July 1960 decision, records from the 
veteran's first period of service show that he sprained his 
right ankle in November 1946.  Musculoskeletal evaluation was 
normal on separation examination in February 1948.  In June 
1949, between the veteran's two periods of active duty, he 
was privately diagnosed as having deformity of the right 
ankle with inversion of the ankle joint and eversion of the 
metatarsals and phalanges, and atrophy of the calf muscles of 
the right leg.

On service examination in December 1950, no musculoskeletal 
defects were noted.  A clinical record dated from March to 
July 1951 showed that the veteran had poliomyelitis at the 
age of 7 with resultant atrophy of the muscles of his right 
leg.  He had done well most of his life in spite of the 
weakness of his leg.  Occasionally, after exceptionally long 
periods on his feet, he developed pain in his right leg and 
back, but nevertheless was able to do duty satisfactorily 
from 1946 to 1948.  In October 1950, the veteran tripped on a 
prop stand and since that time, he believed that he had more 
pain in his leg.  Medical officers felt that the veteran was 
attempting to prove aggravation of his condition by military 
service; however, medical officers were convinced that no 
aggravation had occurred.  Physical examination revealed 
obvious atrophy of the right lower limb, as well as 7/8 inch 
shortening.  The diagnosis was atrophy, muscular, 
myelopathic, right tibialis anticus and posticus and flexor 
digitorum longus and brevis, existed prior to service.  

Separation examination in July 1951 showed atrophy, muscular, 
right gastrocnemius, and atrophy, muscular myelopathic, right 
tibialis anticus and posticus and flexor digitorum longus and 
brevis, existed prior to service.  The examiner indicated 
that the veteran had poliomyelitis in 1936, anterior 
paralysis of the right lower leg with foot drop, absence of 
knee jerk and Achilles.  

In December 1959, the veteran claimed service connection for 
a right leg disorder.  He stated that he fell off the wing of 
an airplane in 1950 and subsequently slipped on grease.  The 
injury had affected his right leg.

The veteran was afforded a VA examination in March 1960.  His 
right lower extremity had atrophy.  The diagnosis was 
residuals of poliomyelitis, old, existed prior to service, 
manifested by right leg involvement.  

In June 1960, the RO denied the veteran's claim for residuals 
of poliomyelitis.  The RO noted that the veteran sprained his 
ankle during his first period of service, which healed 
uneventfully, with no residuals of any disabilities noted on 
separation examination.  The RO found that the residuals of 
polio were established to have existed prior to service with 
no aggravation during service.  

In May 1988, the veteran sought to reopen his claim for 
service connection for a right leg disorder.  He provided 
additional evidence, including a July 1980 examination report 
showing persistent right leg pain, with a diagnosis of polio 
atrophy, right leg.  The veteran also provided August 1972 
and October 1972 letters from Jerome I. Cohen, M.D. and 
Irving P. Ratner, M.D. indicating treatment for the veteran's 
right lower extremity.  The veteran had surgery for a post 
polio deformity of his right foot.  Also provided was a 
letter from Bernard Blank, M.D. stating that the veteran had 
polio and difficulty walking because of atrophy of the 
muscles of the right leg.  The veteran was treated for right 
leg pain in December 1979.  Records from the veteran's 
Discharge Review Board were also associated with the claims 
folder.

In July 1988, the RO found that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for residuals of polio, right leg.  The RO found 
that the new evidence did not show aggravation of the 
veteran's right leg disorder.  

In a November 1988 statement, Dr. Blank stated:  " . . . in 
our opinion, it is entirely probable that the injury [the 
veteran] suffered to his back while in the service could have 
aggravated the pre-existing condition of Polio."

In August 2006, the veteran submitted a claim for service 
connection for right ankle disorder.  In support of his 
claim, he provided copies of some of his service medical 
records, as well as some additional service medical records.  
The additional service medical records showed that on 
November 7, 1950, the veteran recently tripped and fell and 
injured his leg.  Examination showed atrophy and shortening 
of the right leg.  He had persistent complaints on November 
21, 1950.  

VA treatment records dated in 2006 showed assessments of 
right ankle pain, as well as status post polio at age 7.  
There were findings of right lower extremity shortening.  X-
rays showed right ankle arthritis.  The veteran also 
submitted photographs of his extremities.  The veteran told 
VA physicians in March and April 2006 that a fall which 
occurred while he was in his second period of service 
aggravated his polio.  He told another VA physician in June 
2006 that his polio was aggravated in World War II.

In a statement dated in July 2007, the veteran stated that he 
had musculoskeletal defects that were aggravated by his fall 
in service.  The veteran testified in June 2008 that he 
sprained his right ankle during his first period of service, 
and that he had continued to have problems with his ankle, 
including from about a month or two after discharge from his 
second period of service.

New and material evidence has not been received to reopen the 
claim for service connection for polio.  The additional 
November 1950 service medical records which had not 
previously been considered, showing that the veteran had 
recently tripped and fell and injured his leg, and with an 
examination showing atrophy and shortening of the right leg, 
are cumulative and not new.  The March to April 1951 service 
medical record previously considered had shown that he had 
fallen in October 1950 and had complained of more leg pain 
since then, and had shown atrophy and shortening of the right 
lower limb.  As noted above, it appears that these were 
records that VA could not have obtained at the time of its 
prior decisions in July 1960 and July 1988.  See 38 C.F.R. 
§ 3.156(c)(2).  The RO requested the veteran's service 
medical records in May 1960 and again in June 1988, but these 
specific records were not provided by the service department.  
Rather, they appear to have been in the veteran's possession 
and were submitted by him in September 2006.

The November 1988 statement from Dr. Blank, that an injury to 
the veteran's back in service could have aggravated his 
preexisting polio, is not material.  The opinion that an 
injury "could have" aggravated polio is not probative so it 
can not be material.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) and ZN v. Brown, 6 Vet.App. 183 (1994) ('may 
or may not' opinion in Tirpak held as not fulfilling the 
nexus to service requirement).

The additional medical evidence showing that the veteran 
currently suffers from residuals of polio in the right lower 
extremity are cumulative and not new.  While the evidence now 
shows that the veteran has arthritis in the right ankle, no 
competent medical evidence of record indicates that this 
disability had its onset during active service or is related 
to any in-service disease or injury.  There is also no 
competent medical evidence showing that the veteran's 
residuals of polio in the right lower extremity were 
aggravated during service.  Accordingly, none of the 
additional medical evidence is material.  

The veteran's contentions that his right lower extremity 
problems and/or ankle disorder are somehow related to his 
active service, either by aggravation or incurrence, are not 
new.  His statements are essentially a repetition of his 
previous assertions that were before the RO in 1988, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  His June 2008 testimony 
that he sprained his right ankle during service is cumulative 
of records from his first period of service showing that he 
sprained his right ankle in November 1946.  His assertion of 
continued problems with his ankle, including from about a 
month or two after discharge from his second period of 
service, is cumulative of his December 1959 assertion that a 
service injury had affected his right leg.  Further, his lay 
statements concerning the onset/aggravation of any such 
condition(s) are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Medical records that do not mention the right lower extremity 
and/or ankle, even if new, are not material.  The fact that 
the veteran is presently or was impaired due to other medical 
problems is not a matter in dispute.

None of the additional medical evidence submitted in this 
case shows that the veteran's right lower extremity and/or 
ankle disorder had its onset during active service, was 
aggravated by service, or is related to an in-service disease 
or injury, or that arthritis of the right ankle was manifest 
within one year of service separation.  

Accordingly, the Board finds that the evidence received 
subsequent to July 1988 is not new and material and does not 
serve to reopen the veteran's claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


ORDER

Service connection for a right hip disorder is denied.

The application to reopen the claim for service connection 
for a back disorder is denied.

The application to reopen the claim for service connection 
for poliomyelitis with right lower extremity shortening and 
musculature atrophy and a right ankle disorder is denied.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


